 1
 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                 ***
 7   ROBERT H. ODELL, JR., et al.,                       Case No. 2:15-CV-01793-RFB-GWF
 8                        Plaintiffs,                                        ORDER
 9           v.
10
     ALEX M. AZAR II, SECRETARY OF
11   HELTH AND HUMAN SERVICES, et al.,
12                       Defendants.
13
14
15          For the reasons stated in the Court’s September 26, 2018 memorandum, IT IS ORDERED
16   as follows regarding claims from the Plaintiff only:
17          1. For any claim filed after the date of this Order under either National Provider Identifier
18                (NPI) Number 1306124086 or 1013957026 for an initial determination using Current

19                Procedural Terminology (CPT) code 64450 in Jurisdiction JE, the United States
20                Department of Health and Human Services (HHS) and its Medicare Administrative
21                Contractor (MAC) for Jurisdiction JE shall be enjoined from applying LCD L28271 or
22                its successor LCDs to such claim, unless the MAC conducts an individual medical
23                review of the claim.
24          2. Until otherwise ordered by this Court, HHS shall not permit the Recovery Audit
25                Contractor (RAC) to conduct post-payment reviews or audits to deny, on the basis of
26                LCD L28271 or L34218, claims submitted with CPT code 64450 under NPI Numbers
27                1306124086 or 1013957026.
28          3. Until otherwise ordered by this Court, for any claim filed after the date of this Order
 1
         under either NPI Number 1306124086 or 1013957026 for an initial determination
 2
         using CPT code 64450 in Jurisdiction JE, HHS shall direct that the JE MAC conduct a
 3
         manual, claim-by-claim medical review (including a review of medical records) of any
 4
         such claim and issue an initial determination for each such claim of whether LCD
 5
         L35456 applies to the claim.
 6
             a. If the JE MAC determines that LCD L35456 applies to any such claim, the JE
 7
                 MAC shall then determine whether the claim is payable by Medicare.
 8
             b. If the JE MAC determines that LCD L35456 applies to any such claim, but the
 9
                 claim is not payable by Medicare, the JE MAC shall provide a written
10
                 explanation why the claim is not payable.
11
             c. If the JE MAC determines that LCD L35456 does not apply to any such claim,
12
                 the JE MAC will issue a determination whether the claim meets the Medicare
13
                 reasonable and necessary standard and is payable by Medicare, and if it is not
14
                 payable, the JE MAC will issue a written explanation why the claim is not
15
                 payable, including an explanation why LCD L35456 does not apply.
16
     4. For any claim that is subject to this injunction, the provider shall submit electronically,
17
         with the PWK field indicator, any and all medical record documentation that the
18
         provider believes is pertinent to the specific patient encounter and may have a bearing
19
         on the JE MAC's medical decision making for that date of service.
20
     5. The JE MAC shall have fourteen (14) days in addition to the time permitted under 42
21
         U.S.C. § 1395u(c)(2)(B)(i) and 42 U.S.C. § 1395u(c)(2)(C) to make an initial
22
         determination before any penalties may be imposed by those statutory provisions.
23
     6. Any applicable limitations period for conducting post-payment reviews or audits shall be tolled
24
         until expiration of this Order or entry of a permanent injunction.
25
     7. This Order does not affect the rights and claims of any other agency of the United
26
         States, other than HHS; any claims against the Plaintiffs under the False Claims Act,
27
         U.S.C. §§ 2729-2733, or for common law fraud; any civil, criminal or administrative liability
28

                                                -2-
 1
        arising under Title 26 of the United States Code; and any other criminal liability. Further, this
 2
        Order does not apply to any investigation by the HHS Office of the Inspector General.
 3
     8. For the reasons stated on the record at the hearing, the Court has considered, and
 4
        DENIES, Defendants’ request for an order directing Plaintiffs to post a bond against
 5
        the possibility that this Order was wrongfully entered.
 6
 7
        DATED: December 17, 2018.
 8
 9                                                    __________________________________
10                                                    RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -3-
